Title: From Alexander Hamilton to Oliver Wolcott, Junior, 3 October 1795
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



Dear Sir
New York October 3. 1795

I have received your letter of the and thank you for the information. As to Randolph, I shall be surprised at nothing—but if the facts come out, his personal influence is at all events damned. No colouring will remove unfavourable impressions. To do mischief he must work in the Dark.
What you say respecting your own department disquiets me; for I think we shall for the present weather all storms but those from real deficiencies in our public arrangements. Not knowing details I can attempt to suggest nothing except this general observation—that if the means heretofore provided are seriously likely to prove inadequate—Congress ought to be explicitly told so in order to a further provision. It was a maxim in my mind that Executive arrangements should not fail for want of full disclosure to the Legislature. Then if adequate provision be not made the responsibility is theirs. The worst evil we can struggle with is inefficiency in the measures of Government.
If I remember right, it never appeared that Fauchet had any power to make a Commercial Treaty with us and the late Attorney General (Bradford) informed me that Adet had power only to treat none to conclude. How are these things? I ask for special reasons.
What is the object of the Dispatch boat from France? Nothing menacing I hope.
Mrs. Hamilton joins me in affect Compliments to Mrs. Wolcott. Adieu.
Yrs. with great

A Hamilton
O Wolcott Esq

